Citation Nr: 1548343	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-48 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to April 12, 2012, and in excess of 70 percent thereafter for depression. 

2.  Entitlement to a rating in excess of 20 percent for right knee injury residuals with instability and degenerative joint disease (DJD). 

3.  Entitlement to a rating in excess of 10 percent for post-operative right knee scar residuals. 

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) based on a single service-connected disability.  

6.  Entitlement to special monthly compensation (SMC) based on housebound status.

7.  Entitlement to special monthly compensation based on loss of use of the right lower extremity.


REPRESENTATION

Appellant represented by:	George J. Singley, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.  The appellant is the Veteran's sister.  She is the custodian of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and November 2009 rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO).

The Board notes that in April 2008 the appellant had previously appealed RO denials of claims for increased ratings for right knee disability, depression, and migraine headaches.  However, in response to a December 2009 supplemental statement of the case, the custodian indicated that the appeal was withdrawn with respect to all issues except a claim for aid and attendance.  The withdrawal was submitted with the substantive appeal for the aid and attendance issue, and was in accordance with the criteria set forth in 38 C.F.R. § 20.204 as the withdrawal was requested by the appellant, included the name of the Veteran, the claim number, and a statement as to the issues that were withdrawn.  Withdrawals filed at the agency of original jurisdiction are effective upon receipt.  38 C.F.R. § 20.204(b)(2) (2015). 

In July 2010 the Veteran and the appellant testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is contained in the claims file.

As the July 2010 hearing was conducted over two years after the written notice to the appellant of April 2007 and March 2008 rating decisions, the Board found that the hearing transcript could not be considered a timely notice of disagreement as to the issue of an increased evaluation for the Veteran's migraine headaches.  However, it did constitute a timely notice of disagreement as to the issues of the evaluations of the Veteran's depression and right knee injury residuals with instability and degenerative joint disease given that the hearing was conducted within one year of the November 2009 rating decision.  38 C.F.R. §§ 20.204(c), 20.302. 

An April 2011 Board decision dismissed the Veteran's claim for an increased rating for migraine headaches and remanded the remaining issues for issuance of a statement of the case.  The RO conducted additional development and then issued a supplemental statement of the case in May 2014 concerning the claims for higher ratings for depression and for right knee injury residuals with instability and degenerative joint disease, as well as the already perfected claim for special monthly compensation based on the need for regular aid and attendance issue.  The appellant thereafter submitted statements later in June 2014 and in July 2014 that can be considered as correspondence containing the necessary information to constitute a substantive appeal as to these issues.  See 38 C.F.R. § 20.202 (2015); see also Archbold v. Brown, 9 Vet. App. 124, 132-33 (1996) (holding that the issuance of a statement of the case was not an absolute requirement for the acceptance of a substantive appeal).  The Board finds that the fact that the appellant received a supplemental statement of the case instead of a statement of the case amounts to no more than harmless error and results in no prejudice to her, given the fact that the supplemental statement of the case embodies the corrective action taken to remedy the procedural defect caused by not furnishing a statement of the case for the increased rating claims in response to the notice of disagreement.  Accordingly, the Board properly has jurisdiction of the increased rating claims.

In July 2014 the appellant signed a VA Form 21-22a appointing the attorney identified on the cover page of this decision as her representative.  This form indicates that the appellant put no limitations on the attorney's representation.  The Board notes that the file contains a fee agreement signed by the appellant and her attorney in July 2014.  A hand written note on the agreement could be interpreted to indicate that the appellant wished to put some limitations on the attorney's representation.  However, since the VA Form 21-22a indicates no limitation, currently there is no limitation to the attorney's representation of the appellant before VA.  If the appellant wishes to place any limitations on the representation she must submit a new VA Form 21-22a which contains a description of such limitation. 

The Veteran's claims were remanded by the Board in February 2015 in order to obtain additional VA records and for issuance of a supplemental statement, of the case.  With regard to the issues decided below, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Veteran has been granted a total disability rating based on individual unemployability effective since July 17, 2007 based on the combined effects of his service-connected migraine headaches, depression, residuals of right knee injury with degenerative joint disease and instability.  See November 2009 rating decision.  As noted in this decision below, the Board has granted an increased rating of 70 percent for the Veteran's depression disability and determined that the Veteran has been unemployable solely due to his psychiatric disability during the entire period on appeal.  Thus the record has raised the issue of entitlement to TDIU based on a single disability and the inferred issue of entitlement to SMC based on housebound status.  The Board also notes that the appellant has reported that the Veteran is unable to stand/walk due to his service-connected right knee disability.  Consequently there is an inferred issue of entitlement to SMC based on loss of use of a lower extremity.

The issue of entitlement to SMC based on the need for regular aid and attendance or on account of housebound status and the issue of entitlement to SMC based on loss of use of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period of time that is covered by this claim that is prior to April 12, 2012, the Veteran's depression resulted in occupational and social impairment with deficiencies in the areas of work, family relations, thinking and mood due to severe symptoms, which include, anxiety, depression, homicidal thoughts, chronic sleep impairment, inability to perform activities of daily living including maintaining minimum personal hygiene, occasional thoughts of suicide, and difficulty adapting to stressful circumstances.

2.  At no time during the appeal period did the Veteran's symptoms of his service-connected depression result in total social and industrial impairment.  

3.  The Veteran has not had impairment of the right knee reflective of severe instability at any time during the appeal period.  

4.  Prior to July 9, 2014, the Veteran sometimes had right knee extension ending at as much as 15 degrees.

5.  From July 9, 2014, the Veteran has had right knee extension ending at 25 degrees.  

6.  The Veteran's current 10 percent rating for his post-operative right knee scar residuals is the maximum rating available under Diagnostic Code 5259.

7.  The Veteran is unable to obtain or retain substantially gainful employment solely on account of his service-connected depression.     


CONCLUSIONS OF LAW

1.  For the period of time that is covered by this claim that is prior to April 12, 2012, the criteria for a 70 percent rating for depression have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9434 (2015).

2.  The criteria for a rating in excess of 70 percent for depression have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9434 (2015).


3.  The criteria for a TDIU based solely upon the Veteran's service-connected depression have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

4.  The criteria for a rating in excess of 20 percent for right knee instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

5.  The criteria for a separate 20 percent rating for right knee arthritis based on limitation of extension were met prior to July 9, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261 (2015).

6.  The criteria for a 30 percent rating for right knee arthritis based on limitation of extension have been met from July 9, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261 (2015).

7.  The criteria for a rating in excess of 10 percent for post-operative right knee scar residuals have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Veteran was sent letters in November 2008, September 2009, and March 2011 which provided VCAA notice regarding his depression and right knee claims.  The letters informed him how to substantiate his claims and the allocation of responsibilities between himself and VA.  He was also informed as to how ratings and effective dates are assigned pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has associated with the claims folder the Veteran's VA treatment records and Social Security Administration (SSA) records.  The Veteran has been afforded VA medical examinations.  The appellant has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the appellant nor the representative has indicated that there are any additional records to support the appellant's claim that have not been obtained. 

In sum, the Board is satisfied that the originating agency properly processed the claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the appellant and to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Psychiatric Rating Criteria 

Diagnostic Code 9434 provides that a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.     

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130.

III.  Entitlement to a rating in excess of 50 percent, prior to April 12, 2012, and in excess of 70 percent thereafter.

An October 2007 rating decision granted the Veteran service connection for depression.  The Veteran was assigned a 10 percent rating and the grant was made effective from July 17, 2007.  A November 2009 rating decision granted the Veteran an increased initial rating of 50 percent for depression, also effective from July 17, 2007.  In an April 2014 rating decision, the RO awarded the Veteran an increased staged rating of 70 percent for depression, effective from April 12, 2012.

The Board finds that the Veteran has met the criteria for a 70 percent rating for his service-connected depression since the grant of service connection.  This is shown by VA examination in September 2007.  At that time the examiner noted that the Veteran was anxious, his affect was constricted, and his speech was mumbled.  The Veteran was not oriented to time and place.  He had passive and transient homicidal thoughts.  He often had violent thoughts.  The Veteran's recent and immediate memory were impaired.  The examiner reported that the disability prevented household chores and sports/exercise, resulted in severe problems with grooming, bathing, dressing/undressing, traveling and other recreational activities, and resulted in moderate problems with toileting.  The Veteran contended that his unemployment was due to anger and inability to deal with others.  

Symptoms reflective of a 70 percent rating were again shown by VA treatment records dated in July 2008.  These indicate that the Veteran was feeling depressed and had spent most of the time in bed for the past several months.  He was noted to be alert but disoriented to time and place.   

Symptoms reflective of a 70 percent rating were also shown by a VA examination on October 6, 2009.  It was noted that the Veteran was anxious/depressed, and his affect was constricted.  The Veteran was not oriented to time and place.  He had suicidal thoughts.  The Veteran was unable to maintain minimum personal hygiene.  The Veteran's recent and immediate memory were impaired.  The Veteran asserted that his unemployment was due to his mental disorder.  The diagnoses were cognitive disorder and depression secondary to daily migraine headaches.  The examiner noted that the Veteran's poor memory and depression would affect his ability to work.  The examiner stated that it was quite difficult to separate the percentage of impact on the Veteran's mental functioning due to depression alone.  He noted that the Veteran had been more irritable and suffered from interrupted sleep which suggested strong possibility that his depression had become worse in comparison to his last VA examination.  It was also noted that he had been more aggressive with his sister and other health care providers who visit the Veteran at home.  

Based on the above, the Board finds that the Veteran more nearly met the criteria for a 70 percent rating since the grant of service connection.  These symptoms indicate that the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  This was shown by such symptoms as homicidal and suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; disorientation; and by neglect of personal appearance and hygiene.  Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected depression and the symptoms attributable to other psychiatric conditions have not been satisfactorily disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board, however, finds that the Veteran has not met the criteria for a rating in excess of 70 percent for depression.  The medical evidence, including the VA treatment records, the VA examination reports described above, and an April 2012 VA examination report, does not show that the Veteran experienced such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; and memory loss for names of close relatives, own occupation, or own name.  The Board recognizes that the October 2009 VA examination report does indicate impairment of orientation to time and place, and some problems with activities of daily living including personal hygiene.  The Board also recognizes that the April 2012 VA examiner stated that the Veteran is incapable of managing his financial affairs and assigned the Veteran a GAF of 35, which is indicative of severe impairment.  However, the October 2009 and April 2012 VA examiners specifically opined that the Veteran did not have total occupational and social impairment due to his mental disorder.  The April 2012 VA examiner noted that the Veteran enjoys activities and visiting with others.  Accordingly, the Board finds that the Veteran is not totally impaired from a social standpoint.  Consequently, the criteria for a 100 percent rating for depression under Diagnostic Code 9434 have not been met at any time during the appeal period.   

In the case at hand, the symptomatology attributable to the Veteran's service-connected depression met the criteria for a 70 percent rating, but no higher, since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, as TDIU is being granted solely based on the service-connected PTSD, referral for consideration of an extraschedular evaluation is moot.  See Johnson v. McDonald, 762 F.3d 1362 (2014) (38 C.F.R. § 3.321(b)(1) performs a gap-filling function in those situations where a veteran's overall disability
picture establishes something less than total unemployability).

IV.  Right Knee Injury Residuals

The RO granted the Veteran service connection and a 20 percent rating for right knee instability by an April 2007 rating decision.  Although the appellant appealed the 20 percent rating assigned, in December 2009 the appellant withdrew the claim.  However, at a July 2010 hearing the appellant disagreed with a November 2009 rating decision that denied an increased rating for the Veteran's right knee disability.  As noted above, the new claim for an increased rating for the Veteran's right knee disability has been perfected and is currently on appeal before the Board. 

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.



Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under that code, the rating schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Here, the record confirms degenerative changes in the right knee.  Thus, Diagnostic Codes 5010 and 5003 are applicable, and direct the Board's attention to the diagnostic criteria for limitation of motion referable to the knee and leg, which include Diagnostic Codes 5256, 5260, 5261.  The Board notes that Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in the right knee joint, this code is inapplicable. 

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating. 

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  This is the maximum rating under the diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

As there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum, at any time during the claim, Diagnostic Codes 5256, 5262, and 5263 are not for application in this case.

In general, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

At his July 2010 hearing the Veteran reported that he had pain in his legs at night.  The appellant stated that the Veteran has fallen because of his right knee.
The Board notes that in April 2007 the RO assigned the Veteran a 20 percent rating for moderate right knee instability pursuant to Diagnostic Code 5257.  In order to warrant a higher rating (30 percent) the evidence must show severe recurrent subluxation or lateral instability.  A review of the objective medical evidence indicates that the Veteran does not have severe recurrent subluxation or lateral instability of the right knee.  A March 2007 VA examination indicated that the Veteran had moderate instability of the right knee.  Although the Veteran reported buckling of the right knee on VA examination in August 2008, the examination revealed no right knee instability.  VA examination in October 2009 revealed no ligamentous laxity.  A VA physician examined the Veteran's right knee in April 2011 and stated that the Veteran's right knee was clinically stable, and that there was no laxity present in the right knee joint.  An August 2011 VA outpatient treatment record notes that there was no definite weakness of the right lower extremity despite the Veteran's report of right knee giving out.  On VA examination in April 2012 the examiner stated that there was no recurrent patellar subluxation, or dislocation, and no instability of the right knee.  Although, a July 2014 VA examiner noted that the Veteran used a right knee brace due to unstable right knee with effusion, actual testing of the right knee revealed no instability and no evidence of patellar subluxation/dislocation.  

The Board has considered the Veteran's reports of right knee buckling and the appellant's report that the Veteran has fallen because of his right knee.  However, these reports by the Veteran and the appellant do not indicate whether the Veteran's right knee instability/subluxation is better described as moderate or severe in nature.  Considering that a medical examiner described the right knee instability as moderate, and that the other examiners objectively determined that the Veteran had no instability/subluxation of the right knee at all, the Board finds that preponderance of the evidence indicates that the Veteran's right knee instability disability more nearly approximates moderate instability rather than severe instability.  Accordingly, the Veteran has not met the criteria for a rating in excess of 20 percent for right knee instability at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Next, the Board finds that the Veteran is entitled to a separate 20 percent rating for limitation of extension of the right knee prior to July 9, 2014, and to a 30 percent rating thereafter.  

The Veteran is entitled to a separate 20 percent rating for limitation of extension of the right knee prior to July 9, 2014 because the April 2012 VA examination report showed limitation of right knee extension to 15 degrees, the criteria for a 20 percent rating.  The April 2012 VA examiner noted that the Veteran denied flare-ups.  The April 2012 VA examination report notes that extension was without pain until 15 degrees and that there was no additional limitation after repetitive motion testing.  

The Veteran is not entitled to a rating in excess of 20 percent during that time period because limitation of extension to 20 degrees or more was not shown.  The August 2008 examiner noted that the right knee extended to 10 degrees.  With repetitive use he attained extension to 0 degrees.  There were flare-ups of pain that occurred based on the amount of transferring.  The VA examination reports in October 2009 and April 2011 indicated that the Veteran had full extension of the right knee.  The October 2009 VA examiner did not indicate to what extent there would be any decrease in extension with repetitive use noting that such would require resort to speculation and the Veteran reportedly denied any recent flare ups.  The April 2011 VA examiner indicated that the Veteran could have additional "limitation of function" of 30 percent of daily activities with flare-ups which occurred almost daily and lasted for two hours.  However, the Veteran had normal extension on examination on the examination with no change in motion on repetitive use.  In light of the above, the Board finds that a rating in excess of 20 percent is not warranted as any additional limitation on use, to include on flare ups, during those periods when his limitation of motion was not limited to 15 degrees is contemplated in the grant of the 20 percent rating.  

The July 9, 2014 VA examination revealed the Veteran to have right knee extension limited to 25 degrees and thus the Veteran is entitled to a 30 percent rating under DC 5261 for limitation of extension of the right knee from July 9, 2014.  He is not entitled to a rating in excess of 30 percent as the evidence does not show right knee extension limited to 30 degrees or more.  The Board notes that the July 2014 examination the Veteran denied having flare-ups that impacted the function of the right knee.  Repetitive use testing revealed no additional limitation of extension.  The Board recognizes that the examiner noted that the Veteran had painful extension beginning at 35 degrees, however, there was no additional functional loss, functional impairment or additional limitation of extension of the right knee following repetitive-use testing, and painful motion does not constitute limited motion for purposes of calculating a disability.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Consequently the Veteran is not entitled to a rating in excess of 30 percent based on DC 5261 from July 9, 2014, even with consideration of DeLuca factors.   

The Board notes that DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  The Board finds that the Veteran has not met the criteria for award of a separate rating under DC 5258.  The medical evidence of record reveals that the Veteran had a meniscectomy during service.  However, the Veteran denied locking of the right knee on VA examination in April 2011.  He made no complaints of locking on VA examinations of the right knee in April 2012 or July 2014.  While the Veteran reported occasional locking during the August 2008 examination, occasional locking does not constitute frequent episodes of locking.  Consequently, the Veteran is not entitled to a separate rating under DC 5258.

The Veteran already has a separate 10 percent rating under DC 5259.  The Board notes that 10 percent is the maximum rating available under DC 5259.  

The Board notes that the Veteran is not entitled to a separate compensable rating based on limitation of flexion of the right knee.  Under DC 5260 a compensable rating requires that flexion be limited to 45 degrees or less.  A review of the VA examination reports indicates that at most the Veteran's right knee flexion was limited to 60 degrees.  This was shown on VA examination in April 2012.  The other VA examination reports indicated right knee flexion from 80 to 110 degrees. The October 2009 VA examiner could not quantify the additional decrease in extension due to pain with repetitive use without resorting to speculation.   An April 2011 VA examiner stated that the Veteran had right knee flexion to 110 degrees with no additional limitation of motion on repetitive use.  He then went on to state that the Veteran had an additional 30 percent limitation of function during flare-ups.  However, an additional 30 percent limitation of the 110 degrees of flexion measured at that examination the Veteran would still not meet the criteria for a compensable rating based on limitation of flexion of the right knee.  The Board notes that the Veteran's flexion of the right knee was much more limited in April 2012 (to 60 degrees), and that the Veteran denied flare-ups of the right knee.  He also did not report flare-ups on examination in July 2014.

Even with consideration of DeLuca factors, none of the medical evidence indicates that the Veteran has ever had limitation of flexion of the right knee approaching 45 degrees or less.  Additionally, the Board notes that the Veteran and the appellant have not asserted that the Veteran has had limitation of right knee flexion to 45 degrees or less.  Accordingly, the Veteran is not entitled to a separate compensable rating under DC 5260 at any time during the appeal period.  See Hart v. Mansfield.  

In the case at hand, it is clear that the symptomatology attributable to the Veteran's service-connected right knee has met the criteria for a separate 20 percent rating for limitation of extension of the right knee prior to July 9, 2014, and a 30 percent rating for limitation of extension of the right knee thereafter.  See Hart v. Mansfield.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected right knee, including pain, instability and limitation of motion, is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

V.  Right Knee Post-operative Scar Residuals

An August 1971 rating decision granted the Veteran service connection and a 10 percent rating for post-operative right knee arthrotomy with scar under Diagnostic Code 5259.  The Veteran now seeks a rating in excess of 10 percent for post-operative right knee scar residuals.  

The Board notes that the Veteran's current 10 percent rating is the maximum rating available under DC 5259.  Consequently he is not entitled to a rating in excess of 10 percent under DC 5259.

The Board finds that the rating criteria for the rating of scars is not applicable in this case.  The medical evidence, most recently the July 2014 VA examination report, indicates that the Veteran's right knee scar is not painful, unstable or having an area of greater than 39 square centimeters.  The Veteran therefore would not meet the criteria for a rating under the rating criteria for scars under the criteria in effect before October 2008 or thereafter.  Accordingly, the Veteran has not met the criteria for a separate rating or a rating in excess of 10 under any appropriate diagnostic code for his post-operative right knee scar residuals during the period on appeal.  See Hart v. Mansfield.  Moreover, based on a review of the entire evidence of record, the disability picture presented by the Veteran's service-connected post-operative right knee scar residuals is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

It is also noted that the assignment of a separate rating for limitation of extension pursuant to Diagnostic Codes 5003 and 5261 does not constitute impermissible pyramiding as the limitation of extension shown is not specifically contemplated by the currently assigned ratings pursuant to Diagnostic Codes 5257 and 5259.  

V.  TDIU for a Single Disability

The Board notes that the Veteran has been granted TDIU due to the combined effects of his service-connected disabilities, effective from July 17, 2007.  As noted in this decision above, the Veteran has now been granted a 70 percent rating for his depression disability, also effective from July 17, 2007.  Additionally, the Veteran has asserted that he is unemployable solely due to his psychiatric disability.  Although the Board has determined that the Veteran has not met the criteria for a 100 percent rating under Diagnostic Code 9434 for his depression, the Board finds that based on the Veteran's 70 percent rating for depression, and the psychiatric symptoms described in the VA examination reports, in particular disorientation to time and place, homicidal thoughts, suicidal thoughts, impaired memory, anger, inability to deal with other people, inability to maintain minimum hygiene and aggressive toward caregivers, the Veteran is entitled to a TDIU solely due to his service-connected depression.  These manifestations of the psychiatric disability as likely as not result in an inability to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16.

This is relevant because in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), the Court of Appeals for Veterans Claims (Court) found that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  The Court subsequently declared that if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  As such, pursuant to Bradley and Buie, although entitlement to TDIU was previously granted due to the combined impact of his service-connected disabilities, VA has a duty to maximize benefits and therefore must consider whether the award of TDIU based on a single disability is warranted.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).   

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 70 percent rating for depression is granted from July 17, 2007, subject to the law and regulations regarding the award of monetary benefits.  

Entitlement to a rating in excess of 70 percent for depression is denied.

Entitlement to a rating in excess of 20 percent for right knee instability is denied.

A separate 20 percent rating for limitation of extension of the right knee is granted prior to July 9, 2014, subject to the law and regulations regarding the award of monetary benefits.  

An increased staged rating of 30 percent is granted for limitation of extension of the right knee from July 9, 2014, subject to the law and regulations regarding the award of monetary benefits.  

A rating in excess of 10 percent for post-operative right knee scar residuals have not been met.

 TDIU is granted based solely on the service-connected psychiatric disability.


REMAND

With regard to the claims for SMC, although the only issue previously described on appeal was entitlement to SMC based on the need for regular aid and attendance, the appellant is deemed to be seeking the highest SMC rating available.  Based on her assertions regarding the Veteran's right lower extremity, the Board finds that the appellant has also been claiming that the Veteran is entitled to SMC based on loss of use the right lower extremity.  See, e.g., June 2014 VA medical record reflecting that he can no longer bear partial weight on his right leg due to worsening pain and osteoarthritis.  The appellant should be sent VCAA notice regarding the claim for SMC based on the need for regular aid and attendance and regarding the claim for SMC based on loss of use of a lower extremity.  

In order to determine whether the Veteran is entitled to SMC based on the need for regular aid and attendance, or based on loss of use of a lower extremity, the Veteran must be provided the proper VA medical examinations.  

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114(s).  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  SMC is payable at the housebound (HB) rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Board has found that the Veteran is entitled to TDIU as the service-connected psychiatric disorder alone renders him unable to obtain or retain substantially gainful employment.  As the RO has not yet considered whether SMC is warranted pursuant to 38 U.S.C.A. § 1114(s), to avoid prejudice the Board must remand the SMC matter for initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the matter of whether the Veteran is entitled to SMC at the housebound rate in light of the grant of TDIU based solely on the Veteran's service-connected psychiatric disorder or on account of being housebound in fact. 

2.  Provide the appellant with notice concerning how to substantiate a claim for special monthly compensation due to the need for the regular aid and attendance of another person and to substantiate a claim for special monthly compensation based on loss of use.

3.  Provide the Veteran a VA aid and attendance examination to address whether the following are present as a result of service-connected disability or disabilities:  Inability to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.); inability to attend to the wants of nature; inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

The examiner should also address whether the Veteran at least as likely as not (probability of 50 percent or greater) has loss of use of the right lower extremity such that no effective function remains other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.

The claims folder must be reviewed in conjunction with the examination.  The supporting rationale for all conclusions and opinions expressed must be provided.

4.  Following the above development readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


